Citation Nr: 1028547
Decision Date: 07/30/10	Archive Date: 09/09/10

Citation Nr: 1028547	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-02 924	)	DATE JUL 30 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1. Whether new and material evidence has been received to reopen a 
claim for service connection for residuals of left inguinal 
hernia repair.

2. Ebtitlement to service connection for residuals of left inguinal hernia repair.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from January 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in May 2010.  A copy of 
the transcript of this hearing has been associated with the 
claims file.  

The Board notes that, at the above hearing, the Veteran believed 
that the issue on appeal was for an increased disability rating 
for his service-connected residuals of right inguinal hernia 
repair.  Upon review of the claims file, the Board finds 
unfortunately that this issue is not before it at this time.  
Although the May 2007 rating decision addressed this issue, the 
Veteran's July 2007 Notice of Disagreement clearly disagreed only 
with the denial of service connection for residuals of left 
inguinal hernia repair.  It makes no reference to the increased 
rating claim for service-connected residuals of right inguinal 
repair, and there is nothing in the record within one year of the 
May 2007 rating decision that can be construed as a Notice of 
Disagreement as to that issue.  The Board further notes that the 
Veteran filed a new claim for an increased disability rating for 
his service-connected residuals of right inguinal repair in July 
2008 that was again denied in an October 2008 rating decision.  
Although the Veteran filed a timely Notice of Disagreement, he 
failed to submit a timely substantive appeal after the issuance 
of the Statement of the Case in October 2009.  See 38 U.S.C.A. 
§ 7105.  Thus, at this time, the Board does not have jurisdiction 
over the issue of entitlement to an increased disability rating 
for service-connected residuals of right inguinal hernia repair.  
However, given the Veteran's testimony at the May 2010 hearing, 
the Board will refer this issue to the Agency of Original 
Jurisdiction for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of service connection for residuals of left inguinal 
hernia repair is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of left hernia 
repair in an April 1954 rating decision.  The Veteran did not 
appeal that decision, and it is final.

2.  Some of the new evidence received subsequent to April 1954 in 
support of the Veteran's claim for service connection for 
residuals of left inguinal hernia repair is material.


CONCLUSIONS OF LAW

1.  The April 1954 RO rating decision that denied service 
connection for residuals of left inguinal hernia repair is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2010).

2.  New and material evidence has been received, and the 
Veteran's claim for service connection for residuals of left 
inguinal hernia repair is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the Veteran 
claims for service connection for residuals of left inguinal 
hernia repair, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify and 
assist is necessary.

The Veteran's claim for service connection for residuals of left 
inguinal hernia repair was denied by the RO in a rating decision 
issued in April 1954.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis except 
by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with the 
decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c).  The Veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to 
reopen filed on or after August 29, 2001, such as this one, 
"new" evidence is defined as evidence not previously submitted 
to agency decision makers and "material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last final denial of the claims 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received subsequent 
to the last final rating decision, April 1954 in the present 
case, is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 
(1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence received since the last final rating decision in 
April 1954 consists of the Veteran's statements and testimony, VA 
treatment records from March 2006 to February 2007, March 2007 VA 
examination report, and a private physician's statement received 
in August 2008.  The Board finds some of this evidence to be 
material to reopen the Veteran's claim.  Specifically, the Board 
finds that the Veteran's statements and testimony that he had 
left inguinal hernia repair while in service to be material as 
they go to the element of an in-service incurrence.  Furthermore, 
the Board finds the private physician's statement received in 
August 2008 to be material.  This physician relates that the 
Veteran's history of hernia repairs bilaterally in 1944 while in 
service and states that on exam scars were noted in both inguinal 
areas.  Thus, this physician's statement relates to both an in-
service incurrence and nexus.  This evidence, therefore, relates 
to the two elements of the Veteran's claim not previously 
established in April 1954.  Moreover, when considered on its 
face, this evidence tends to raise a reasonable possibility of 
substantiating the claim.  

Accordingly, the Board finds that this evidence is both new and 
material to reopen the Veteran's claim for service connection for 
residuals of left inguinal hernia repair.  However, the Board 
cannot, at this point, adjudicate the reopened claim, as further 
assistance to the Veteran is required to comply with due process 
requirements.  This is detailed in the REMAND below.


ORDER

New and material evidence having been presented, the Veteran's 
claim for service connection for residuals of left inguinal 
hernia repair is reopened and, to that extent only, the appeal is 
granted.


REMAND

The Board finds that remand of the merits of the Veteran's claim 
for service connection for residuals of left inguinal hernia 
repair is necessary to comply with due process.

Initially the Board notes that the private physician's statement 
received in August 2008 has not previously been considered by the 
Agency of Original Jurisdiction (AOJ).  The Veteran submitted 
this statement after submission of the VA Form 9, apparently in 
support of a claim for an increased disability rating for his 
service-connected residuals of right inguinal hernia repair.  
However, as it talks about hernia repairs bilaterally with scars 
in both inguinal areas, the Board finds that it also relates to 
the issue of service connection for residuals of left inguinal 
hernia repair.  Thus, a Supplemental Statement of the Case should 
have been issued, but to date has not.  

With respect to the effect of the submission of evidence not 
previously considered by the AOJ, the Board consults 38 C.F.R. § 
20.1304 (c).  Any pertinent evidence submitted by the Veteran or 
his representative before the Board but not considered by the 
agency of original jurisdiction (AOJ) must be referred to the AOJ 
for review unless the veteran or his representative waives, in 
writing, such right to AOJ review or the Board determines that 
the benefit(s) to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.  Although this evidence was 
not submitted to the Board directly, it is considered to be new 
evidence as it relates to the issue on appeal but has not been 
considered by the AOJ in the first instance.  As the Veteran has 
not provided a waiver of AOJ consideration of this new evidence, 
the Board finds it cannot consider it in the first instance.  The 
Board acknowledges that this may appear inconsistent with its 
previous finding; however, as this evidence was previously used 
to grant reopening of the Veteran's claim, the Board was free to 
consider it in that context only without a waiver.

In addition, the Board notes that the Veteran's service treatment 
records are not associated with the claims file at the present 
time, although it appears that they were previously as the May 
1954 rating decision references them.  Furthermore, an August 
1949 record indicates that copies of the Veteran's entrance 
examination and available medical records had already been 
furnished to the RO in New York, New York.  In addition, an April 
1985 letter to the Veteran indicates that he was sent copies of 
his military medical records and discharge certificate in 
response to his request for his service records.  As the RO 
previously denied reopening the Veteran's claim for service 
connection for residuals of left inguinal hernia repair, the 
issue of the missing service treatment records never arose; 
however, now that the claim is reopened, this must be addressed 
at this time.  

Accordingly, this case is REMANDED for the following:

1.	The following efforts should be undertaken to 
obtain or reconstruct the Veteran's service 
treatment records:
a.	Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request the Veteran's service 
treatment records.  Associate all requests 
and records received with the claims file.  
If records are unavailable from any sources, 
a negative reply is requested. 
b.	Contact the Veteran and advise him that 
his service treatment records are missing 
from his claims file and request that he send 
VA a copy of any service treatment records he 
may have in his possession.  Advise him that, 
if he does not have a copy of his service 
treatment records, that he should complete NA 
Form 13055 and submit it to VA so efforts can 
be undertaken to reconstruct his service 
treatment records.
c.	If, after all efforts have been undertaken 
to obtain the Veteran's service treatment 
records or to reconstruct them, such efforts 
fail to obtain any records, a Formal Finding 
of Unavailability should be made and the 
Veteran so advised.

2.	Thereafter, the merits of the Veteran's claim 
for service connection for residuals of left 
inguinal hernia repair should be 
readjudicated with consideration of all 
evidence of record including any evidence 
received subsequent to the January 2008 VA 
Form 9.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


